DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 24 June 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910546688.6  application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner.
Claim Objections
Claims 1-6 and 8 are objected to because of the following informalities:  Every claims preamble states “semi-volatileorganic compounds in a gas phase semi-volatile organic compounds in a gas phase”.  This is clearly a typographical error with the entire phrase repeated and the first word missing a space.  Every instance should be changed to --semi-volatile organic compounds in a gas phase--.
	Claim 8 has several grammar issues. The applicant argues that the subject verb agreement problem in claim 8 was corrected with the phrase “while the target organic compound in the atmosphere is enriched by the primary capture system.” but this amendment was never made.  Applicant should correct “while the target organic compounds in the atmosphere is” with their proposed change.  Line 3 “anyone” should be --any one--.  Line 9 “are located in where” should delete “in”.  Line 13 “a atmospheric sample” should be changed to --an atmospheric sample--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2,5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 38 and 39 if “gas-phase semi-volatile organic compounds in atmosphere” is intended to refer to the preamble’s “semi-volatile organic compounds in a gas phase” consistent wording should be used.  If these are different instances of “compounds”, that would also require clarification.  
	Claim 2, line 12 was changed to “the pipeline of the system” but that doesn’t clarify the issue.  “the pipeline” still lacks antecedent basis.  It is still unclear to one having ordinary skill in the art if “ the pipeline” is meant to refer back to the “tubes” of claim 1 or if the “pipeline” is a new limitation.  This issue is repeated in claim 3, line 3 reciting “the pipes” with line 4 reciting “the entire pipeline”.  Both lack antecedent basis. Is there a difference between “the pipes” and “the entire pipeline”?  Is claim 3 meant to depend from claim 2, to reference the pipeline in claim 2?   The applicant needs to be clear if a limitation is a new claim element or is referring back to a previously recited claim element.  
	With respect to Claim 5, the applicant choose not to correct the 112 issue surrounding the five-way valves arguing that “five way valves are commonly used in the pneumatic driving devices”.  The examiner agrees that five way valves are well known and commonly appear in pneumatic devices.  The issue is that it is unclear how many five-way valves are present in the claim, because it is unclear when a five-way valve recited is a new valve or a subset of previous valves.  Line 4 recites “a plurality of two-position five-way valves”.  Line 7 recites “the two-position five-way valve”.  “The” implies singular, while plural valves were previously introduced.  Does line 7 introduce a new valve or refer to one of the plurality previously mentioned.  Line 9 recites “a two-position five-way valve”.  This seems to refer to a new valve.  Is it part of the previous plurality?  At this point it isn’t clear if there are two or four valves and its unclear which limitations map to which valve.  Line 23 refers to “another two-position five-way valve” which separates it from the valve in line 7, but doesn’t state if it’s part of the plurality in line 4.  Claims 24, 25 and 28 refer to “the…valve” referring back to either “the…valve” of line 7 or “a…valve” of line 9.     There are several possible corrections depending on what the applicant intends the claim to cover.  If there are only two valves, they can strike the first reference to “a plurality of valves”, while naming the valves a “first… valve” and a “second… valve” or introduce the first as “a… valve”, later as “the… valve” with the second as “another… valve”.  If applicant wishes to cover the possibility of more than two valves they may wish to use language such as “a valve of the plurality of valves” and “another valve of the plurality of valves.  
	With respect to Claim 6, “can simultaneously control the opening and closing of the three-way electromagnetic valve, the two-position six-way valve, the gas chromatograph, the mass flow controller, the gas pump, the enrichment-thermal desorption device and the temperature transmitter” is unclear.  It makes sense to open and close valves but what does it mean to open and close a temperature transmitter, a pump, desorption device chromatograph or mass flow controller?  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The claims are still novel with respect to the prior art.  If the objections and 112 rejections are overcome a notice of allowance will be issued.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Response to Arguments
Applicant's arguments filed 07 April 2022 have been fully considered but they are not persuasive.  The applicant’s sole argument is that claim 5 wasn’t amended because “several of two-position five-way valves are commonly used in the pneumatic driving device”.  The argument doesn’t address the 112 rejection.  




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855